DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 14-24 are allowed.  Claims 1-13 are cancelled. 
Response to Arguments
Applicants amendments and arguments regarding new amended claim 14 are persuasive, claim 14 is found to be allowable..  

Allowable Subject Matter
Claims 14-24 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance:
Re-claim 14 recites “inter alia” “14. (Currently amended) Mass shifting mechanism between twin equilibrium points, comprising: - a slider element (2) reversibly movable between two equilibrium positions; and - actuating means (3) active on said slider element (2) to bring it and keep it in at least a first stationary spatial configuration through an action of electromagnetic field, said actuating means (3) being selectively active on the slider element (2) also for bringing and maintaining reversibly the slider element (2) itself in at least a second stationary spatial configuration other than said first stationary spatial configuration, said actuating means comprising: - a first element (3a) generating an electromagnetic field suitable to generate a first portion of the electromagnetic field, said first portion of electromagnetic field being stable in space and/or constant in time; and - a second element (3b) generating an electromagnetic field suitable to generate a second portion of the electromagnetic field, said second portion of the electromagnetic field being variable in space and/or time, the first stationary spatial configuration of the slider element (2) being located in said first portion of the electromagnetic field and the second stationary spatial configuration of the slider element (2) being located in said second portion of the electromagnetic field, said second element (3b) generating an electromagnetic field comprising at least one coaxial permanent magnetic toroid around an electromagnetic field defining at least two stable equilibrium positions which may be occupied by the slider element (2), said two stable equilibrium positions being localized with respect to a base body (4) in which the mass shifting mechanism (1) is at least partially contained; and.”







    PNG
    media_image1.png
    553
    1007
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    582
    513
    media_image2.png
    Greyscale


The prior art of record, IP.com NPL and Patent Search fail to teach the combination of claim 14”. 
The prior art teach fail to teach symmetry and asymmetric structure with the separation plane as indicated in claim 14, they fail to teach the claimed structure detail  of claim 14 specially actuating means comprising: - a first element (3a) generating an electromagnetic field suitable to generate a first portion of the electromagnetic field, said first portion of electromagnetic field being stable in space and/or constant in time; and - a second element (3b) generating an electromagnetic field suitable to generate a second portion of the electromagnetic field, said second portion of the electromagnetic field being variable in space and/or time, the first stationary spatial configuration of the slider element (2) being located in said first portion of the electromagnetic field and the second stationary spatial configuration of the slider element (2) being located in said second portion of the electromagnetic field, said second element (3b) generating an electromagnetic field comprising at least one coaxial permanent magnetic toroid around  said two stable equilibrium positions being localized with respect to a base body (4) in which the mass shifting mechanism (1) is at least partially contained; and..
Claims15-24 are allowed based on dependency from objected claim 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834